 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 8   UNITED STATES OF AMERICA,                )       Case №: 2:99-cr-00255-WBS-1
                                              )
 9                  Plaintiff,                )
                                              )                   ORDER
10           vs.                              )              APPOINTING COUNSEL
                                              )
11   BARBARA JEAN WHITE,                      )
                                              )
12                  Defendant.                )
                                              )
13
14
            The court appointed the Federal Defender to represent the defendant on March 27, 2020.
15   The Federal Defender has determined the case should go to the panel. CJA Panel attorney Shari
     Rusk is hereby appointed effective April 1, 2020, the date the Office of the Federal Defender
16   contacted her.
17          APPOINTED COUNSEL IS ORDERED TO RETAIN THE SIGNED FINANCIAL AFFIDAVIT

18   SUPPORTING APPOINTMENT.

19   DATED: 4/2/2020
20
                                                  ____________________________
21                                                HON. EDMUND F. BRENNAN
                                                  United States Magistrate Judge
22
23
24
25
26
27
28
